UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2086


JOSEPH WOJCICKI,

                Plaintiff - Appellant,

          v.

AIKEN TECHNICAL COLLEGE; SUSAN A. WINSOR, ex Graham ATC
president; WILLIAM TILT, Associate Vice President of
Technical Education; THOMAS DESROCHER, Program Coordinator;
LEE POWELL, Human Resources Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:06-cv-00461-MBS)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Wojcicki, Appellant Pro Se. Charles J. Boykin, Kimberly
Ann Gertner, BOYKIN & DAVIS, LLC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph    Wojcicki     appeals    the    district     court’s    orders

adopting     the    magistrate      judge’s       recommendation       to     grant

Defendants’    motion      for   summary    judgment      and   to   dismiss    his

employment    discrimination       complaint,      and     denying    Wojcicki’s

motions for relief from that judgment.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                See Wojcicki v. Aiken

Technical Coll., No. 1:06-cv-00461-MBS (D.S.C. filed Sept. 30,

2011 & entered Oct. 3, 2011; Aug. 21, 2012).                We deny Wojcicki’s

motion to add three new defendants to this action.                     Out of an

abundance of caution, though, we grant Wojcicki’s motion to seal

the   documents    filed    in   this   appeal.      We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2